Judgment of the Supreme Court, Bronx County, entered in the office of the clerk on January 28, 1976, unanimously affirmed, without costs and without disbursements. In the absence of competent evidence causally connecting the fall of defendant’s elevator wherein plaintiff was a passenger at the time with plaintiff’s condition which required the laminectomy performed on her two years and nine months later, the trial court correctly excluded the hypothetical question asked of plaintiff’s medical expert which sought to bridge that gap. The record also established that other incidents which may have caused plaintiff’s condition intervened between the accident and this spinal procedure. On this record, to allow the question to be answered would have substituted speculation for fact (see Wisniewski v Jem Novelty Corp., 22 AD2d 10; Putnam v Stout, 46 AD2d 812, affd 38 NY2d 607; Quinones v St. Vincent’s Hosp. of City of N. Y., 20 AD2d 529, affd 16 NY2d 572). Concur—Kupferman, J. P., Lupiano, Birns and Markewich, JJ.